Citation Nr: 0433209	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for ruptured right L4-5 intervertebral disc, status post 
hemi-laminectomy and discectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1973 to November 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO that 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for ruptured right L4-5 intervertebral disc, status post 
hemilaminotomy and discectomy.  

The veteran and his wife testified at a personal hearing 
before a Decision Review Officer at the RO in August 2003.  A 
transcript of their testimony is associated with the claims 
file.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability of the low back as a 
result of treatment at a VA facility.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
due to ruptured right L4-5 intervertebral disc, status post 
hemi-laminectomy and discectomy, due to treatment at a VA 
facility have not been met.  
38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.358 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement for compensation 
pursuant to 38 U.S.C.A. § 1151 for additional back disability 
has been properly undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of his right to notice and assistance in a 
letter sent in August 2002.  The letters advised him of the 
evidence necessary to substantiate his claim, what he needed 
to do to assist VA in obtaining evidence and what VA would do 
to obtain evidence.  The August 2002 letter also specifically 
asked him to tell VA if he did not have any additional 
evidence to submit and if he did not know of additional 
evidence he would like considered, respectively.  The veteran 
did not indicate that there were any additional records which 
should be obtained prior to a decision of his claim.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 38 
U.S.C.A. § 5103(a), implicitly, require that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  The Court's statement that §§ 
5103(a) and 3.159(b)(1) require VA to include such a request 
as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004.  Further, 38 U.S.C.A. § 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  The 
August 2002 duty to assist letter to the veteran implicitly 
asked him to submit any relevant evidence he had or identify 
any relevant evidence he knew of.  Therefore, even though the 
veteran in this case was not explicitly told to submit any 
evidence in his possession that pertained to the claim, this 
is not an error which would prevent adjudication of his 
claim.  

Applicable laws and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability 
or death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).  For claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 513 
U. S. 115; 115 S. Ct. 552 (1994).  However a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  38 U.S.C.A. § 1151 
(2001).

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable. 

The veteran filed his claim in June 2002; therefore, the law 
in effect after October 1, 1997 is for application in this 
case.  The veteran essentially asserts that he incurred 
additional back disability as a result of mistreatment and 
carelessness of VA hospital medical staff in February 2002.  

At his personal hearing in August 2003, the veteran testified 
that he went to the hospital emergency room and presented 
with severe back pain for at least one day which began while 
he was taking out the trash the night before.  The doctor 
performed an x-ray and provided the veteran with pain 
medication.  The veteran further testified that after he was 
released from the emergency room, he collapsed up against a 
wall outside the emergency room entrance because of the 
severity of the back and sciatic nerve pain.  The veteran 
could no longer stand/lean against the wall because the pain 
became so intense, so he slid down the wall to the ground.  
The veteran and his wife further testified that security 
guards just stood around and looked at him, but did not try 
to help him off the ground.  Then, the veteran and his wife 
testified that after waiting for some time, two nurses 
arrived and jerked and yanked the veteran up into a wheel 
chair and returned him to the emergency room.  The veteran 
testified that during the time the nurses were yanking him up 
and into the wheel chair, he felt something "pop" in his 
back, and the pain became even worse.  The veteran believes 
that he received abusive treatment during the February 2002 
emergency room visit and as such, the severity of his back 
disability, which began two years prior to this incident, was 
increased.  

In a statement in support of his claim, received at the RO in 
September 2002, the veteran reported that while he was 
waiting to be treated in the emergency room in February 2002, 
that the emergency room doctor mistook him for another 
person, thinking that the veteran was just there to receive 
narcotics.  The veteran further stated that, as a result, the 
emergency room doctor would not prescribe pain medication and 
was very rude to him, stating, "Didn't I just treat you for 
this, you know you can't be coming in here all the time for 
drugs from your back."  The veteran further noted that he 
had not been in that emergency room for years for his back.  

Historically, in conjunction with a claim of service 
connection for, inter alia, a back disability in July 1975, 
the veteran was afforded an x-ray study of the lumbar spine 
in September 1975.  The x-ray report revealed normal 
alignment of the lumbar spine without fracture, dislocation 
or osseous destruction or new bone formation.  There was no 
joint space narrowing.  

Service connection for low back pain was subsequently denied.  

VA treatment records from February 2002 show that the veteran 
was treated in a VA emergency room for severe back pain with 
pain radiating down the right leg.  The records reflect that 
the veteran was screaming in pain and that he received 4 mg. 
of Dilaudid as ordered as well as ibuprofen and neurontin.  
The examiner opined that the veteran's back pain was likely 
secondary to herniated disk.  There were no red flags on 
examination for cord impingement.  The examiner ordered 
treatment with high-dose NSAID's and narcotic analgesics for 
breakthrough.  

The VA treatment records also note that the veteran was 
offered a wheel chair for ER discharge, but that the veteran 
refused the wheel chair and exited the emergency room without 
difficulty or acute distress at 10:50 pm.  The veteran was 
then found on the ground outside in the emergency room 
entrance area at 11:10 pm complaining of difficulty getting 
up.  The veteran was assisted to a wheel chair and 
transported back to the emergency room.  The record further 
reflects that the veteran then demanded magnetic resonance 
imaging (MRI) and admission to the hospital.  The emergency 
room doctor consulted neurology.  The neurologist suggested 
pain control, but the veteran continued to request admission 
and MRI, and did not want more pain medication.  The 
emergency room doctor explained to the veteran that he had no 
acute illness warranting admission.  The veteran stormed out 
of the emergency room limping.  

The VA treatment records from February 2002 also note that 
the veteran was very upset, that he fell just outside the 
emergency room the night before and was finally escorted by 
policemen back to the emergency room for further management, 
and admitted the next day for pain control.  He was 
discharged a couple of days later.  

A May 2002 VA neurosurgery consult  noted that the veteran 
was seen urgently for pain in the right low back down the 
right lower extremity to the foot.  The veteran reported that 
in early March 2002 he developed pain in the right low back 
radiating posteriorly down the right lower extremity to the 
foot; with the pain worse in the lower extremity than in the 
back.  There was numbness of the right foot, some of which 
was old.  He denied bowel and bladder symptoms.  The examiner 
noted that a May 2002 MRI showed a ruptured lumbar 
intervertebral disk at L4-5 with extensive migration 
inferiorly on the right.  There was also central moderate 
protrusion of disk at L5-S1, but it was focal in midline, and 
did not appear to affect nerve roots.  Impression was that of 
right L4-5 ruptured intervertebral disk; and L5-S1 central 
ruptured intervertebral disc, probably asymptomatic.  The 
veteran declined surgical procedure at that time.

In June 2002, the veteran experienced another acute 
exacerbation of severe back pain with pain radiating down his 
leg following an episode of coughing.  The veteran was 
admitted to a VA hospital and subsequently underwent a right 
L4-5 hemilaminotomy and discectomy later that month.  The 
surgical notes reflect that the veteran tolerated the 
procedure well and left the operating room apparently in good 
condition.  

In May 2003, the RO requested that a VA examiner review the 
veteran's case and provide an opinion regarding the matter in 
question.  The examiner indicated that he reviewed the 
veteran's claims file, including both inpatient and 
outpatient hospital records and that these records failed to 
reveal any evidence of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in furnishing medical care.  The examiner 
noted that the veteran's care appeared quite appropriate.  
The examiner noted that when the veteran first presented to 
the emergency room the day after lifting the bag of leaves, 
he was neurologically intact and stat magnetic resonance 
imaging was not necessarily indicated.  He was given narcotic 
analgesics and sent home with instructions to follow-up with 
his primary care physician.  Although he was admitted the 
next day for pain control, the examiner noted that it was not 
uncommon practice in emergency departments to provide 
neurologically intact back pain patients with analgesics and 
home care.  

The examiner further noted that in April 2003, physical 
therapy was ordered, but for whatever reason was not 
initiated; and also noted that physical therapy was a common 
first approach along with analgesic medications in the 
treatment for low back pain secondary to ruptured disks.  

The examiner reiterated that he saw nothing referable to 
carelessness, negligence, lack of proper skill, etc.  The 
examiner therefore opined that 0% of the veteran's current 
functional low back impairment resulted from the improper 
care at the VA facility.

In support of his claim for benefits under 38 U.S.C.A. 
§ 1151, the veteran submitted a statement from his treating 
VA pulmonary physician, prepared in October 2003.  The 
veteran's physician gave a detailed and thorough overview of 
the veteran's medical disabilities, including treatment 
received for back pain from April 2000 through April 2003.  
However, the physician also indicated that he could not 
discuss any of his charges regarding his care in the 
emergency room as he was not present.  The physician 
concluded that the veteran had severe degenerative disk 
disease of the spine with persistent pain despite surgical 
intervention.  The physician also reported that his notes 
indicated that the veteran was told that he had a "slipped 
disk" in the 1980's.  Finally, the physician opined that the 
veteran's problems were likely long-standing and would 
probably be progressive given the natural history of the 
problems.  

In summary, the veteran asserts that the mistreatment of 
medical personnel at a VA hospital in February 2002 resulted 
in increased disability of his lower back.  However, after a 
careful review of the evidence of record, it is found that 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional back disability has not been established.  

The competent medical evidence of record does not support the 
veteran's assertions.  There is no evidence of record, other 
than the veteran's contentions, that his current back 
disorder was worsened as a result of VA negligence or 
carelessness at a VA facility.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The medical evidence of record, which consists of hospital 
notes, an expert medical opinion, and a statement from the 
veteran's treating pulmonary physician, does not show that 
the veteran's back condition was worsened by the medical care 
he received in February 2002.  Moreover, the evidence of 
record does not show that the care that the veteran received 
from VA in February 2002 was negligent or careless, or that 
the caretakers made an error in judgment or lacked the proper 
skill.  Finally, the evidence does not show that the 
veteran's back disability was worsened as the result of an 
event which was not foreseeable by a responsible health care 
professional.  Moreover, the VA medical opinion from May 
2003, indicated that the treatment received by the veteran at 
the emergency room in February 2002 appeared to be totally 
appropriate given the nature of the veteran's complaints.  
The veteran felt he should have been admitted to the hospital 
and that he should have been given a MRI on the evening of 
the emergency room visit.  However, the treatment records 
reflect that the emergency room doctor explained to the 
veteran that he did not have an acute illness that would 
justify admission to the hospital that evening.  

Additionally, the veteran's VA pulmonary physician opined in 
October 2003 that the veteran's back disorder had a long-
standing history and was progressive in nature.  

The Board acknowledges that the veteran was dissatisfied with 
the way he was treated by VA hospital personnel in February 
2002.  Moreover, the Board is mindful of the extreme, intense 
severity of the veteran's back pain during the visit to the 
emergency room in February 2002.  Nonetheless, the veteran 
has submitted no competent medical evidence to show that the 
physical treatment, or lack thereof, received at the VA 
emergency room facility in February 2002 actually increased 
the severity of the underlying low back disability.  

Therefore, it is concluded that the veteran has not 
established that the proximate cause of the veteran's 
increase in lower back disability, ultimately resulting in a 
right L4-5 hemilaminotomy and discectomy, was due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing hospital care or medical treatment.  

In conclusion, it is found, after weighing all the evidence 
of record, that the preponderance of the evidence is against 
the veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for ruptured right L4-5 intervertebral disc, status 
post hemi-laminotomy and discectomy.




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for ruptured right L4-5 intervertebral disc, status post 
hemi-laminotomy and discectomy, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



